        Case 1:19-cv-01493-SHR Document 37 Filed 08/28/20 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
GABRIELLE PRITCHETT,                     :    Civil No. 1:19-CV-01493
                                         :
            Plaintiff,                   :
                                         :
            v.                           :
                                         :
ALTERNATIVE BEARINGS                     :
CORPORATION and THOMAS G.                :
MALLOY,                                  :
                                         :
            Defendant.                   :    Judge Sylvia H. Rambo


                                   ORDER
      In accordance with the accompanying memorandum, IT IS HEREBY

ORDERED that Plaintiff Gabrielle Pritchett’s motion for reconsideration or

certification for interlocutory appeal (Doc. 33) is DENIED.



                                             s/Sylvia H. Rambo
                                             SYLVIA H. RAMBO
                                             United States District Judge


Dated: August 28, 2020
